DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,822,575. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in optional ingredients.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,358,624.  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in optional ingredients.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kong et al, US 2008/0010772.
Kong et al teach a low residue cleaning composition comprising 0.7% APG, 1% propylene glycol n-propyl ether, 1.7% isopropanol, 0.367% alkyldimethylbenzylammonium chloride, tripotassium citrate, disodium EDTA, fragrance, and the balance water (¶60, table IV).  Another example comprises APG, propylene glycol n-propyl ether, isopropanol, 0.367% alkyldimethylbenzylammonium chloride, tetrapotassium EDTA, monoethanolamine, fragrance, and the balance water (¶56, example D).  EDTA is a well-known preservative, as well as a chelant, and so is not precluded by the claims, and suitable short chain alcohols are isopropanol and ethanol (¶41).  It would have been obvious for one of ordinary skill in the art to formulate example D with the proportions of table IV with complete confidence of forming an effective low-residue cleaning composition as these components and proportions are taught as preferred by the reference. 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilkenny et al, US 2007/0185004.
Kilkenny et al teach a cleaning composition comprising 1.5% APG, 0.5% propylene glycol n-propyl ether, 0.5% isopropanol, and 0.1% polyhexamethylene biguanide, and the balance water (¶144, example I1).  Another example comprises  0.15% APG, 1% propylene glycol n-propyl ether, 2% isopropanol, 0.02% polyhexamethylene biguanide, fragrance, and the balance water (¶137, example L).  Alkyldimethylbenzylammonium chloride is a preferred antimicrobial of the invention (¶137, examples G-K), ethanol is a preferred solvent (¶143, example G1), and buffers such as monoethanolamine are suitable additives of the invention (¶30).  It would have been obvious for one of ordinary skill in the art to use alkyldimethylbenzylammonium chloride as the antimicrobial in example I1, and to use less APG with complete confidence of forming an effective cleaning composition as these components and amounts are taught as preferred or suitable by the reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761